The plaintiff in error, Noah Sullins, was convicted at the November, 1914, term of the County Court of Pottawatomie county, on a charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein, and his punishment fixed at a fine of $100.00 and imprisonment in the county jail for a period of thirty days. The appeal was duly lodged in this court upon the 10th day of February, 1915, and the cause properly assigned for submission on the 3rd day of November, 1915.
No briefs were filed upon behalf of the plaintiff in error and no appearance made for oral argument. Upon motion of the attorney general, the judgment of the trial court is affirmed on the ground that the appeal has been abandoned, and no effort made on behalf of plaintiff in error to prosecute diligently as required by law. Mandate is ordered forthwith.
DOYLE, P.J., concurs; FURMAN, J., absent.